DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10, as originally filed, are currently pending and have been considered below.



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 9 and 10 of U.S. Patent No. US 11,080,950 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below.
Application 17/080,502
1. A method, comprising:
Application 15/231,142 now Patent 11,080,950
Claim 1. A system, comprising:
defining a ring buffer in a memory of an onboard vehicle data collection device;
Claim 1. a ring buffer arranged in a memory to store the operational data;
collecting operational data passed through a plurality of vehicle data inputs;
Claim 1. the onboard vehicle data collection device including: a vehicle data bus interface to pass operational data generated by a plurality of vehicle-based sensor devices; a ring buffer arranged in a memory to store the operational data;
storing the operational data in the ring buffer such that current operational data written into the ring buffer overwrites previous operational data previously written into the ring buffer;
Claim 1. the onboard vehicle data collection device including: a vehicle data bus interface to pass operational data generated by a plurality of vehicle-based sensor devices; a ring buffer arranged in a memory to store the operational data;
detecting when operational data passed through at least one of the plurality of vehicle data inputs crosses a threshold; based on the detecting: asserting a fault code corresponding to a vehicle-based device that generated at least some of the operational data and corresponding to the threshold; and 
Claim 1. the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted
communicating, via the wireless data link, a predetermined amount of operational data from the ring buffer to the remote computing device, the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted; wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers sending a diagnostic log to the remote computing device for diagnosis.
Claim 1. the wireless data link device arranged to communicate fault code data and a predetermined amount of operational data from the ring buffer to a first remote computing device, the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted; and a first remote computing device at a first remote location and a second remote computing device at a second remote location, the first remote computing device being configured to forward the predetermined amount of operational data defining a detected anomalous condition and buffered operational data to the second remote computing device at the second remote location without analyzing the data, 2wherein the second remote computing device at the second remote location analyzes the detected anomalous condition and buffered operational data to determine if the detected anomalous condition and buffered operational data indicates a particular fault code data.
2. A method according to claim 1, comprising: operating a vehicle having the onboard vehicle data collection device while detecting when operational data passed through at least one of the plurality of vehicle data inputs crosses the threshold and while communicating with the remote computing device.
Claim 1, A system, comprising: an onboard vehicle data collection device, the onboard vehicle data collection device including: a vehicle data bus interface to pass operational data generated by a plurality of vehicle-based sensor devices;
Claim 2. A system according to claim 1, wherein the data passed via the vehicle data bus indicates the predefined fault after at least one datum of the operational data crosses a threshold.
3. A method according to claim 1, comprising: with the remote computing device, diagnosing a cause for the operational data passed through at least one of the plurality of vehicle data inputs crossing the threshold.
Claim 1. wherein the second remote computing device at the second remote location analyzes the detected anomalous condition and buffered operational data to determine if the detected anomalous condition and buffered operational data indicates a particular fault code data.
Claim 2. A system according to claim 1, wherein the data passed via the vehicle data bus indicates the predefined fault after at least one datum of the operational data crosses a threshold.
4. A method according to claim 1, wherein the fault code is a fault code predefined by a manufacturer.
Claim 9. A system according to claim 1, wherein the fault code corresponds to a fault code defined by a vehicle manufacturer.
5. A method according to claim 1, wherein the predetermined amount of operational data is a user-definable amount of data.
Claim 6. A system according to claim 1, wherein the predetermined amount of operational data is a user-definable amount of data.
6. At least one non-transitory memory medium having machine instructions stored thereon, the machine instructions, when executed by at least one processor, perform acts comprising:
Application 15/231,142 now Patent 11,080,950
Claim 1. A system, comprising:
defining a ring buffer in a memory; directing storage of operational data passed through a plurality of vehicle data inputs into the ring buffer;

Claim 1. a ring buffer arranged in a memory to store the operational data;
45Attorney Docket: 2010P50004US06detecting an anomalous vehicle condition, the anomalous vehicle condition indicating that at least one operational data value has crossed an associated threshold; 

Claim 1. the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted
in response to detection of the anomalous vehicle condition: communicating, via a wireless data link device, fault code data to a remote computing device; and communicating, via the wireless data link device, a predetermined amount of operational data from the ring buffer to the remote computing device, the predetermined amount of operational data including operational data associated with the detected anomalous vehicle condition and operational data not associated with the detected anomalous vehicle condition, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted; wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers sending a diagnostic log to the remote computing device for diagnosis.



Claim 1. the wireless data link device arranged to communicate fault code data and a predetermined amount of operational data from the ring buffer to a first remote computing device, the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted; and a first remote computing device at a first remote location and a second remote computing device at a second remote location, the first remote computing device being configured to forward the predetermined amount of operational data defining a detected anomalous condition and buffered operational data to the second remote computing device at the second remote location without analyzing the data, 2wherein the second remote computing device at the second remote location analyzes the detected anomalous condition and buffered operational data to determine if the detected anomalous condition and buffered operational data indicates a particular fault code data.
7. At least one non-transitory memory medium having machine instructions stored thereon according to claim 6, wherein the machine instructions, when executed by at least one processor, perform further acts comprising: with the remote computing device, analyzing operational data associated with the detected anomalous vehicle condition; and based on analyzing the operational data, diagnosing a cause of the anomalous vehicle condition.  

Claim 1. wherein the second remote computing device at the second remote location analyzes the detected anomalous condition and buffered operational data to determine if the detected anomalous condition and buffered operational data indicates a particular fault code data.
Claim 2. A system according to claim 1, wherein the data passed via the vehicle data bus indicates the predefined fault after at least one datum of the operational data crosses a threshold.
8. At least one non-transitory memory medium having machine instructions stored thereon according to claim 6, wherein the predetermined amount of operational data is a user-definable amount of data.
Claim 6. A system according to claim 1, wherein the predetermined amount of operational data is a user-definable amount of data.
9. At least one non-transitory memory medium having machine instructions stored thereon according to claim 6, wherein the predetermined amount of operational data is all of the operational data stored in the ring buffer.
Claim 7. A system according to claim 1, wherein the predetermined amount of operational data is all of the operational data stored in the ring buffer.
10. At least one non-transitory memory medium having machine instructions stored thereon according to claim 6, wherein the machine instructions, when executed by at least one processor, perform further acts comprising: updating the predetermined amount of operational data that will be communicated to the remote computing device.   

Claim 10. A system according to claim 1, wherein at the remote computing device is arranged to communicate a plurality of fault codes and at least one threshold associated with each of the plurality of fault codes to the onboard vehicle data collection device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Louch et al. (US 2008/0167758 A1) hereafter Louch, in view of Lowrey et al. (US 2002/0133273 A1) hereafter Lowrey.
As per claim 1, Louch discloses a method, comprising:
	defining a ring buffer in a memory of an onboard vehicle data collection device (Page 5, paragraphs [0049]-[0050] and Page 6, paragraph [0057]; discloses that the operational data is collected and stored in a buffer, this temporary as this information is overwritten at a later date when capacity has been reached. While the reference states it is a circular data buffer this is another industry name for ring buffer);
	collecting operational data passed through a plurality of vehicle data inputs (Page 2, paragraph [0018] and page 3, paragraph [0041]; discloses a vehicle bus which passes operational data generated by sensors on the vehicle as shown in paragraph [0046]);
	storing the operational data in the ring buffer such that current operational data written into the ring buffer overwrites previous operational data previously written into the ring buffer (Page 5, paragraphs [0049]-[0050] and Page 6, paragraph [0057]; discloses that the operational data is collected and stored in a buffer, this temporary as this information is overwritten at a later date when capacity has been reached. While the reference states it is a circular data buffer this is another industry name for ring buffer);
	detecting when operational data passed through at least one of the plurality of vehicle data inputs crosses a threshold (Page 5, paragraph [0050]; discloses that the in response to detecting the trigger event or anomalous condition, the system logs both the event and the data before and after the event. Page 6, paragraph [0056]; discloses that these trigger logs are then sent wirelessly to a computer at a remote location where the remote location uses the data to produce a vehicle problem diagnosis. Page 5, paragraph [0050]; discloses that the values are indicated as anomalous if it above or below a threshold level);
	based on the detecting:	asserting a fault code corresponding to a vehicle based device that generated at least some of the operational data and corresponding to the thresholds; communicating, via a wireless data link, fault code data associated with the asserted fault code to a remote computing device; and communicating, via the wireless data link, a predetermined amount of operational data from the ring buffer to the remote computing device, the predetermined amount of operational data including operational data associated with the asserted fault code and operational data not associated with the asserted fault code, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted (Page 3, paragraph [0042], page 4, paragraph [0043] and page 6, paragraph [0056]; disclose that the system contains a data link which wirelessly conveys the data from the vehicle to a computer at a remote location during the operation of the vehicle for remote diagnosis. Page 5, paragraph [0050]; discloses that the in response to detecting the trigger event or anomalous condition, the system logs both the event and the data before and after the event. Thus it includes data such as the trigger information and data that is not about the trigger but rather data before and after the trigger event);
	Louch however fails to explicitly state wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers sending a diagnostic log to the remote computing device for diagnosis.
Lowery, which like Louch talks about remote diagnosing of vehicles, wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers a diagnostic log to the remote computing device for diagnosis (Page 1, paragraph [0005], page 2, paragraph [0022], page 3, paragraphs [0026] and [0039], page 5, paragraph [0048]; teach that the system monitors and collects vehicle data checking for anomalous conditions constantly and reports the information once found in seconds, minutes or in real-time. The vehicle is monitored while on the road and being driven. Page 4, paragraph [0043]; teaches that it is known in diagnosing systems for an operator of the remote computing device to define anomalous conditions and request additional data. Since Louch talks about remotely diagnosing vehicle faults, it would have been obvious to have a remote operator such as a technician define faults and request additional data as taught by Lowrey. This would allow the system to gather additional information necessary to fully determine the cause of the fault as shown in Lowrey).
Louch discloses a vehicle monitoring system which collects vehicle sensor data in a circular or ring buffer so that it can be called upon in the event of an anomaly to determine the potential cause of the anomaly and respond accordingly. However, Louch fails to explicitly disclose the remote computing device communicating changes.
	Lowrey teaches a similar system to Louch and teaches changing the values and data the vehicle is looking for by the remote computing device. Lowrey establishes that this action of changing the values remotely was known in the art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring system of Louch the ability to change the values the system is looking for as taught by Lowrey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lowrey, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of monitoring vehicle operations provided by Louch, with the ability to change the values which are being detected as taught by Lowrey, for the purposes of getting more accurate results. Since Louch, Lockwood and Sowa all detect faults in the vehicle it would have been obvious to allow the remote computing device to update or change the values it is looking for so that a better diagnosis can be made as explicitly shown in Lowrey.
	As per claim 2, the combination of Louch and Lowrey teaches the above-enclosed invention; Louch further discloses operating a vehicle having the onboard vehicle data collection device while detecting when operational data passed through at least one of the plurality of vehicle data inputs crosses the threshold and while communicating with the remote computing device (Page 5, paragraph [0050]; discloses that the values are indicated as anomalous if it above or below a threshold level).
	As per claim 3, the combination of Louch and Lowrey teaches the above-enclosed invention; Louch further discloses with the remote computing device, diagnosing a cause for the operational data passed through at least one of the plurality of vehicle data inputs crossing the threshold (page 6, paragraph [0056]; discloses that the data is analyzed to determine the cause of the anomaly).
	As per claim 4, the combination of Louch and Lowrey teaches the above-enclosed invention; However while Louch discloses a circular or ring buffer it is not explicit to wherein the fault code is a fault code predefined by a manufacturer.
Lowrey, further teaches it is known for the wherein the fault code corresponds to a fault code defined by a vehicle manufacturer (Page 1, paragraph [0002]; teaches that is known for manufacturers to be required to have on-board diagnostics and for those to have defined fault codes or DTCs. Page 4, paragraphs [0042]-[0044] and Page 5, paragraphs [0050]-[0076]; teaches that is known for the remote computing device to send directions to the vehicle to change the logic or rules in which the anomalies are detected, this includes throttle position as well as fuel levels as well as other known values. Thus also allowing the user to dine fault codes used in the vehicle. This also includes the amount of data and the frequency in which the data is sent. Since Louch, detects faults in the vehicle it would have been obvious to that manufacturers are required to define fault codes as explicitly shown in Lowrey).
	As per claim 5, the combination of Louch and Lowrey teaches the above-enclosed invention; However while Louch discloses a circular or ring buffer it is not explicit to wherein the predetermined amount of operational data is user-definable amount of data.
Lowrey, further teaches it is known for the predetermined amount of operational data is a user-definable amount of data (Page 4, paragraphs [0042]-[0044] and Page 5, paragraphs [0050]-[0076]; teaches that is known for the remote computing device to send directions to the vehicle to change the logic or rules in which the anomalies are detected, this includes throttle position as well as fuel levels as well as other known values. This also includes the amount of data and the frequency in which the data is sent. Since Louch, detects faults in the vehicle it would have been obvious to allow the remote computing device to update or change the values it is looking for so that a better diagnosis can be made as explicitly shown in Lowrey).
	As per claim 6, Louch discloses at least one non-transitory memory medium having machine instructions stored thereon, the machine instructions, when executed by at least one processor (Page 1, paragraph [0011]; discloses the invention is carried out on a memory medium), perform acts comprising:
	defining a ring buffer in a memory (Page 5, paragraphs [0049]-[0050] and Page 6, paragraph [0057]; discloses that the operational data is collected and stored in a buffer, this temporary as this information is overwritten at a later date when capacity has been reached. While the reference states it is a circular data buffer this is another industry name for ring buffer);
	directing storage of operational data passed through a plurality of vehicle data inputs into the ring buffer (Page 2, paragraph [0018] and page 3, paragraph [0041]; discloses a vehicle bus which passes operational data generated by sensors on the vehicle as shown in paragraph [0046]. Page 5, paragraphs [0049]-[0050] and Page 6, paragraph [0057]; discloses that the operational data is collected and stored in a buffer, this temporary as this information is overwritten at a later date when capacity has been reached. While the reference states it is a circular data buffer this is another industry name for ring buffer);
	detecting an anomalous vehicle condition, the anomalous vehicle condition indicating that at least one operational data value has crossed an associated threshold (Page 5, paragraph [0050]; discloses that the in response to detecting the trigger event or anomalous condition, the system logs both the event and the data before and after the event. Page 6, paragraph [0056]; discloses that these trigger logs are then sent wirelessly to a computer at a remote location where the remote location uses the data to produce a vehicle problem diagnosis. Page 5, paragraph [0050]; discloses that the values are indicated as anomalous if it above or below a threshold level);
	in response to detection of the anomalous vehicle condition: communicating, via a wireless data link device, fault code data to a remote computing device; and communicating, via the wireless data link device, a predetermined amount of operational data from the ring buffer to the remote computing device, the predetermined amount of operational data including operational data associated with the detected anomalous vehicle condition and operational data not associated with the detected anomalous vehicle condition, wherein the predetermined amount of operational data includes a first amount of data that was stored in the ring buffer before the fault code was asserted and a second amount of data that was stored in the ring buffer after the fault code was asserted (Page 3, paragraph [0042], page 4, paragraph [0043] and page 6, paragraph [0056]; disclose that the system contains a data link which wirelessly conveys the data from the vehicle to a computer at a remote location during the operation of the vehicle for remote diagnosis. Page 5, paragraph [0050]; discloses that the in response to detecting the trigger event or anomalous condition, the system logs both the event and the data before and after the event. Thus it includes data such as the trigger information and data that is not about the trigger but rather data before and after the trigger event);
	Louch however fails to explicitly state wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers sending a diagnostic log to the remote computing device for diagnosis.
	Lowery, which like Louch talks about remote diagnosing of vehicles, wherein the onboard vehicle data collection device is remotely reconfigurable to define what constitutes an anomaly that triggers a diagnostic log to the remote computing device for diagnosis (Page 1, paragraph [0005], page 2, paragraph [0022], page 3, paragraphs [0026] and [0039], page 5, paragraph [0048]; teach that the system monitors and collects vehicle data checking for anomalous conditions constantly and reports the information once found in seconds, minutes or in real-time. The vehicle is monitored while on the road and being driven. Page 4, paragraph [0043]; teaches that it is known in diagnosing systems for an operator of the remote computing device to define anomalous conditions and request additional data. Since Louch talks about remotely diagnosing vehicle faults, it would have been obvious to have a remote operator such as a technician define faults and request additional data as taught by Lowrey. This would allow the system to gather additional information necessary to fully determine the cause of the fault as shown in Lowrey).
Louch discloses a vehicle monitoring system which collects vehicle sensor data in a circular or ring buffer so that it can be called upon in the event of an anomaly to determine the potential cause of the anomaly and respond accordingly. However, Louch fails to explicitly disclose the remote computing device communicating changes.
	Lowrey teaches a similar system to Louch and teaches changing the values and data the vehicle is looking for by the remote computing device. Lowrey establishes that this action of changing the values remotely was known in the art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring system of Louch the ability to change the values the system is looking for as taught by Lowrey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Lowrey, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of monitoring vehicle operations provided by Louch, with the ability to change the values which are being detected as taught by Lowrey, for the purposes of getting more accurate results. Since Louch, Lockwood and Sowa all detect faults in the vehicle it would have been obvious to allow the remote computing device to update or change the values it is looking for so that a better diagnosis can be made as explicitly shown in Lowrey.
	As per claim 7, the combination of Louch and Lowrey teaches the above-enclosed invention; Louch further discloses wherein the machine instructions, when executed by at least one processor (Page 1, paragraph [0011]; discloses a processor), perform further acts comprising:
	with the remote computing device, analyzing operational data associated with the detected anomalous vehicle condition; and based on analyzing the operational data, diagnosing a cause of the anomalous vehicle condition (Page 3, paragraph [0042], page 4, paragraph [0043] and page 6, paragraph [0056]; disclose that the system contains a data link which wirelessly conveys the data from the vehicle to a computer at a remote location during the operation of the vehicle for remote diagnosis. Page 4, paragraphs [0043]-[0044]; disclose that the system includes a computing device at a remote location which communicates with the vehicle wirelessly. Page 6, paragraph [0056]; discloses that the data is analyzed to determine the cause of the anomaly).
	As per claim 8, the combination of Louch and Lowrey teaches the above-enclosed invention; However while Louch discloses a circular or ring buffer it is not explicit to wherein the predetermined amount of operational data is a user-definable amount of data.
	Lowrey, further teaches it is known for the predetermined amount of operational data is a user-definable amount of data (Page 4, paragraphs [0042]-[0044] and Page 5, paragraphs [0050]-[0076]; teaches that is known for the remote computing device to send directions to the vehicle to change the logic or rules in which the anomalies are detected, this includes throttle position as well as fuel levels as well as other known values. This also includes the amount of data and the frequency in which the data is sent. Since Louch, detects faults in the vehicle it would have been obvious to allow the remote computing device to update or change the values it is looking for so that a better diagnosis can be made as explicitly shown in Lowrey).
	As per claim 10, the combination of Louch and Lowrey teaches the above-enclosed invention; However while Louch discloses a circular or ring buffer it is not explicit to wherein the machine instructions, when executed by at least one processor, perform further acts comprising:	updating the predetermined amount of operational data that will be communicated to the remote computing device.
Lowrey, further teaches it is known for the machine instructions, when executed by at least one processor, perform further acts comprising: updating the predetermined amount of operational data that will be communicated to the remote computing device (Page 4, paragraphs [0042]-[0044] and Page 5, paragraphs [0050]-[0076]; teaches that is known for the remote computing device to send directions to the vehicle to change the logic or rules in which the anomalies are detected, this includes throttle position as well as fuel levels as well as other known values. This also includes the amount of data and the frequency in which the data is sent. Since Louch, detects faults in the vehicle it would have been obvious to allow the remote computing device to update or change the values it is looking for so that a better diagnosis can be made as explicitly shown in Lowrey).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Louch et al. (US 2008/0167758 A1) hereafter Louch, in view of Lowrey et al. (US 2002/0133273 A1) hereafter Lowrey, further in view of Sowa (US 2006/0089767 A1) hereafter Sowa.
As per claim 9, the combination of Louch and Lowrey teaches the above-enclosed invention; However while Louch discloses a circular or ring buffer it is not explicit to wherein the predetermined amount of operational data is all of the operational data stored in the ring buffer.
Sowa, which like Louch talks about monitoring vehicles, teaches it is known for the data to all of the operational data which is stored (Page 2, paragraph [0027]; teaches that some situations it may be necessary to send the entire set of data in order to diagnosis the problem. Since Louch uses similar sensor data to determine problems it would have been obvious to include all of the data if necessary as it is known to help diagnosis problems in the vehicle).
The primary reference Louch discloses a method and system for monitoring vehicles, recording the operations of those vehicles and transmitting trigger events to a remote monitoring computer.
The sole difference between the primary reference Louch and the claimed subject matter is that the Louch reference does not disclose sending the entire data set or all of the data. 
The Sowa reference shows that sending the entire data set was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the anomaly data shown in the Louch reference with the entire data set as shown in Sowa.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Sowa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of monitoring vehicle operations provided by Louch and Lowrey, with sending the entire data set as taught by Sowa, for the purposes of using all of the data to diagnose a problem. Since Louch uses similar sensor data to determine problems it would have been obvious to include all of the data if necessary as it is known to help diagnosis problems in the vehicle.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
H. Schweppe, A. Zimmermann and D. Grill, "Flexible On-Board Stream Processing for Automotive Sensor Data," in IEEE Transactions on Industrial Informatics, vol. 6, no. 1, pp. 81-92, Feb. 2010, doi: 10.1109/TII.2009.2037145.
	Bertness (WO 2007/027702 A2) – discusses using circular buffers to capture data before the triggering event
	Engel (US 2007/0100519 A1) discusses a diagnostic system in a vehicle that uses buffers to collect and store data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	9/10/2022